On motion of defendant-respondent to review taxation of costs in this court items Nos. 5, 6 and 7 taxed by the plaintiff-appellant for printing brief in the Appellate Division and in the Court of Appeals and for printing its record in the Court of Appeals are sustained as taxed. Items Nos. 11, 12 and 13 taxed for reimbursement of amounts previously paid by the plaintiff-appellant to the defendant-respondent for costs in the Appellate Division and for printing of his brief and record in the Appellate Division amounting to $431.35 are disallowed and stricken from plaintiff-appellant’s costs. Such reimbursement does not appear to come within any statutory authorization for costs. This determination is without prejudice to an application by plaintiff-appellant to this court for an order directing restitution of the amounts thus paid. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.